DETAILED ACTION
This non-final Office action is in response to the claims filed on December 3, 2019.
Status of claims: claims 1-38 are cancelled; claims 39-58 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2019 was considered by the examiner. 

Claim Objections
Claim 49, line 5 is objected to because of the following informalities: “fastner” must be amended to “fastener.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 42, line 6 – “the first support brace” is unclear. Shouldn’t this recitation be amended to “the second support brace?” Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10532827 in view of CH 430985A in view of US 6053284 in view of Baumann.
Regarding claims 39 and 50, U.S. Patent No. 10532827 claims a modular staircase, comprising: a first stair module including: a first staircase section having a first plurality of steps progressing from a first proximal end to a first distal end; and a first support member connectable to the first distal end, the first support member configured to position the first distal end at a first level higher than the first proximal end; and a second stair module including a second staircase section having a second plurality of steps progressing from a second proximal end to a second distal end; and a second support member connectable to the second distal end, the second support member configured to position the second distal end at a second level higher than the second proximal end, wherein the first staircase section includes at least one mounting bar disposed adjacent the first distal end.
U.S. Patent No. 10532827 fails to claim that the first and second support members are foldable, the second staircase section being connectable to and detachable from the first stair module at the second proximal end; and the second stair module includes at least one fastener configured to be engaged with the at least one mounting bar.
CH 430985A teaches of a staircase wherein the support member 3 and 10-13 is foldable.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for U.S. Patent No. 10532827 to claim that the first and second support members are foldable, as taught by CH 430985A, in order to facilitate assembly and transport of the modular staircase.
Baumann teaches of a modular staircase wherein the second staircase section being connectable and detachable from the first stair module 5 at a second proximal end; and the second stair module 4 includes at least one fastener 39 configured to be engaged with at least one mounting bar.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for U.S. Patent No. 10532827 to claim the second staircase section being connectable and detachable from the first stair module at a second proximal end; and the second stair module  includes at least one fastener configured to be engaged with at least one mounting bar, as taught by Baumann, in order to facilitate assembly and transport of the modular staircase.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-46 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann in view of US 2014/0186096 to Collin.
Baumann a modular staircase, comprising: 
a first stair module 5 including: 
a first staircase section having a first plurality of steps progressing from a first proximal end to a first distal end; and 
a first support member 2,6,25 connectable to the first distal end, the first support member configured to position the first distal end at a first level higher than the first proximal end; and a
 second stair module 4 including 
a second staircase section having a second plurality of steps progressing from a second proximal end to a second distal end, the second staircase section being connectable to and detachable from the first stair module at the second proximal end; and 
a second support member 3,7,25 connectable to the second distal end, the second support member configured to position the second distal end at a second level higher than the second proximal end, wherein
the second staircase section includes at least one mounting element 58,59 disposed adjacent the first distal end, and 
the first stair module includes at least one fastener 57 configured to be engaged with the at least one mounting element.
Baumann fails to disclose that the first and second support members are foldable, wherein the mounting element is a mounting bar, and that the first staircase section includes the mounting bar and the second stair module includes the fastener.
Collin teaches of pivotable connectors 2,3,4,8,9 connecting two support members.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap Baumann connectors 25 with pivotable connectors, as taught by Collin, in order to allow the support members to fold onto themselves, such as allowing element 6 of the first support member to fold onto element 2 of the first support member when element 6 is not connected to element 3 o the second support member; thus facilitating transport of the support members. 
Although Baumann fails to disclose that the mounting element is a mounting bar, it would have been an obvious matter of design choice to make the mounting elements of Baumann into a mounting bar in order to facilitate engagement of the second stair module with the first staircase section. Further, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the mounting elements of Baumann for a mounting bar using known methods with no change in their respective functions.  Such a substitution would have yielded predictable results to one of ordinary skill in the art, since the elements perform as expected and thus results would be expected.  (see MPEP 2143).
Finally, although Baumann discloses the second staircase section includes the mounting element and the first stair module includes in the fastener, it would have been obvious to a person of ordinary skill in the art to have positioned the mounting element on the first stair module and the fastener on the second staircase section, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. (claim 39)
Baumann, as applied above, further discloses wherein the at least one fastener includes at least one hook (claim 40), wherein the at least one hook is pivotably engaged with the at least one mounting bar (claim 41), wherein the foldable first support member includes: a first support brace 2 connectable to the first distal end of the first staircase section; and a first connector brace 6 pivotably connected to the first support brace and detachably connected to the first staircase section, (claim 42) wherein the foldable second support member includes: a second support brace 3 connectable to the second distal end of the second staircase section; and a second connector brace 7 pivotably connected to the second support brace and detachably connected to the first support brace, (claim 43) and wherein the second support brace is disposed generally perpendicular to the second connector brace. (claim 44)
Baumann, as applied above, further discloses a third stair module (see FIG. 3) connectable to the second stair module, the third stair module including: a third staircase section having a third plurality of steps progressing from a third proximal end to a third distal end; and a retractable third support member (note illustrated, but note that support members 3,2 are retractable due to element 35) extending between the second support member and the third staircase section and configured to raise or lower the third distal end relative to the second distal end, (claim 45) and wherein the third proximal end is configured to be connected to the second distal end. (claim 46)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 50, 51, 53, 55, and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6053284 to Fountain.
Fountain discloses a modular staircase, comprising: 
a first stair module including: 
a first staircase section 9a-9c having a first plurality of steps progressing from a first proximal end to a first distal end; and 
a foldable first support member 12,50,54a,54b,56,58 including: a first support brace 50 configured to be connected to the first distal end of the first staircase section; and a first connector brace 12 pivotably connected to the first support brace and configured to be connected to the proximal end of the first staircase section; and 
a second stair module 9 including a second plurality of steps progressing from a second proximal end to a second distal end, the second stair module being connectable to the first stair module. (claim 50)
Fountain further discloses wherein the first support brace is disposed generally perpendicular to the first connector brace (claim 51), Fountain further includes a pin 59 configured to engage with openings in the first support member and the first staircase section. (claim 53) and further including a retractable second support member 13a,13b configured to raise or lower the second distal end relative to the second proximal end. (claim 55) Fountain further discloses wherein a length of the first support member in its folded configuration is smaller than a length of the first staircase section. (claim 58)

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Fountain, as applied to claims 50, 51, 53, 55, and 58 above, in further view of US 2014/0076660 to William.
Fountain, as applied above, fails to disclose at least one handrail detachably connected to the first staircase section, the at least one handrail being disposed opposite the first support member. William teaches of at least one handrail detachably connected to a staircase section 12, the handrail being disposed opposite a first support member 24. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a handrail wit Fountain, as taught by William, in order to assist climbing up the first staircase section. (claim 52)

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Fountain, as applied to claims 50, 51, 53, 55, and 58 above, in further view of US 2014/0231171 to Kerr et al. (hereinafter “Kerr”).
Fountain, as applied above, fails to disclose a plurality of wheels attached to the first staircase section and the first support member. Kerr teaches of placing a plurality of wheels attached to a first staircase section and a first support member. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of wheels with Fountain, as taught by Kerr, in order to facilitate movement of the modular staircase. (claim 54)

Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Fountain, as applied to claims 50, 51, 53, 55, and 58 above, in further view of US 9109394 to Hernandez.
Fountain fails to disclose that the second support member includes an actuator.
Hernandez teaches of an actuator 16 extending between a first support member 2 and a second stair module 80.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an actuator with Fountain, as taught by Hernandez, in order to facilitate the raising and lowering of the second stair module. (claim 56)
Fountain, as applied above, further discloses wherein the actuator is configured to raise or lower the second distal end by respectively increasing or decreasing a length of the actuator. (claim 57)

Allowable Subject Matter
Claims 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634